Name: 2004/685/EC: Commission Decision of 27 September 2004 amending Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document number C(2004) 3522) (Text with EEA relevance)
 Type: Decision
 Subject Matter: health;  agricultural activity;  agricultural policy;  cooperation policy;  European Union law;  animal product
 Date Published: 2005-10-12; 2004-10-09

 9.10.2004 EN Official Journal of the European Union L 312/19 COMMISSION DECISION of 27 September 2004 amending Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document number C(2004) 3522) (Text with EEA relevance) (2004/685/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) thereof, Whereas: (1) Under Directive 96/23/EC inclusion and retention on the lists of third countries, provided for in Community legislation, from which Member States are authorised to import animals and primary products of animal origin (the products) covered by that Directive are subject to submission by the third countries concerned of a plan setting out the guarantees which they offer as regards the monitoring of the groups of residues and substances referred to in that Directive. That Directive also lays down certain requirements concerning time limits for submission of plans. (2) Commission Decision 2004/432/EC (2) lists the third countries which have submitted a residue monitoring plan, setting out the guarantees offered by them in compliance with the requirements of that Directive. (3) Certain third countries have presented residue monitoring plans to the Commission for animals and products not listed in Decision 2004/432/EC. The evaluation of these plans and the additional information requested by the Commission provide sufficient guarantees on the residue monitoring in these countries for the concerned animals and products. These animals and products should therefore be included in the list for these third countries. (4) Decision 2004/432/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2004/432/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 12 October 2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 September 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (2) OJ L 154, 30.4.2004, p. 44 (corrected version in OJ L 189, 27.5.2004, p. 33). ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Swine Equine Poultry Aqua-culture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra (1) X X X AE United Arab Emirates X AF Afghanistan X (2) AL Albania X X AN Netherlands Antilles X (3) AR Argentina X X X (2) X X X X X X X X X AU Australia X X X X X X X X X X X X BD Bangladesh X (2) X BG Bulgaria X X X X (4) X X X X X X X BH Bahrain X (2) BR Brazil X X (2) X X X X X X X BW Botswana X X BY Belarus X (4) BZ Belize X X CA Canada X X X X X X X X X X X CH Switzerland X X X X X X X X X (3) CL Chile X X (5) X X (2) X X X X CN China X (2) X (2) X X X X CO Colombia X X CR Costa Rica X (2) X (2) X (2) X CS Serbia and Montenegro (6) X X X X (4) X CU Cuba X X EC Ecuador X EG Egypt X (2) ER Eritrea X FK Falkland Islands X FO Faeroe Islands X GL Greenland X X (4) X X GT Guatemala X X HK Hong Kong X (3) X (3) HN Honduras X (2) X HR Croatia X X X X (4) X X X X X X X X ID Indonesia X IL Israel X X X X X X IN India X (2) X (2) X X X X IR Iran X (2) X IS Iceland X X X X X X X (3) JM Jamaica X X JP Japan X (2) X KE Kenya X KR South Korea X KW Kuwait X (2) LB Lebanon X (2) LK Sri Lanka X MA Morocco X (2) X (4) X MD Moldova X MG Madagascar X MK Former Yugoslav Republic of Macedonia (7) X X X (4) X MN Mongolia X (2) MX Mexico X X (2) X X X X X X X MY Malaysia X (8) X MZ Mozambique X NA Namibia X X X X X NC New Caledonia X X X X NI Nicaragua X (2) X (2) X X NO Norway (9) X X X X X X X X X X NZ New Zealand X X X X X X X X OM Oman X (2) X (2) X PA Panama X X (2) X PE Peru X (2) X X PH Philippines X PK Pakistan X (2) X (2) PY Paraguay X X (2) X RO Romania X X X X X X X X X X X X RU Russia X X X X (4) X X X X (10) X SC Seychelles X SG Singapore X (3) X (3) X (3) X (3) X (3) SM San Marino (11) X X X SR Suriname X SV El Salvador X SY Syria X (2) SZ Swaziland X TH Thailand X X X TM Turkmenistan X (2) TN Tunisia X (2) X (4) X X X X TR Turkey X (2) X X TW Taiwan X X TZ Tanzania X UA Ukraine X (4) X US United States X X X X X X X X X X X X UY Uruguay X X X X X X X X X UZ Uzbekistan X (2) VE Venezuela X VN Vietnam X X YT Mayotte X ZA South Africa X X X X X X X X ZM Zambia X ZW Zimbabwe X X X (1) Initial residue monitoring plan approved by veterinary sub-group EC/Andorra (in accordance with Decision No 2/1999 of EC/Andorra Joint Committee of 22 December 1999 (OJ L 31, 5.2.2000, p. 84)). (2) Only casings. (3) Third countries using only raw material from other approved third countries for food production. (4) Exports of live horses for slaughter (food producing animals only). (5) Only sheep. (6) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999. (7) Appropriate denomination still under discussion at UN. (8) Peninsular (western) Malaysia only. (9) Monitoring plan approved in accordance with Decision of EFTA Surveillance Authority No 223/96/COL of 4 December 1996 (OJ L 78, 20.3.1997, p. 38). (10) Only for reindeer from the Murmansk region. (11) Monitoring plan approved in accordance with Decision No 1/94 of the EC-San Marino Cooperation Committee of 28 June 1994 (OJ L 238, 13.9.1994, p. 25).